Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that use means for coupled with functional language without reciting sufficient structure to perform the recited function in the claims.  Such claim limitation(s) is/are: “means for” in claims 23-25.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 12-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.            
 	Claim 12-22 recite “one or more machine readable medium …”,  By way of example, and not limitation, such machine-readable media can comprise RAM, ROM, EEPROM, CD-ROM or other optical disk storage, magnetic disk storage or other magnetic storage devices, or any other medium that can be used to carry or store desired program code in the form of instructions or data structures and that can be accessed by a computer”, where medium does not have a specific definition and does not limit the claimed medium from being a transitory medium such as signal.  Pending claims are interpreted as broadly as their terms reasonably allow. See In re Zletz, 893 F.2d 319 (Fed. Cir. 1989).  The broadest reasonable interpretation of a claim drawn to a machine readable (also called  computer readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent (See MPEP 2111.01).  When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. §101 as covering non-See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter) and Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 U.S.C. § 101, Aug. 24, 2009; p. 2.
 	A claim drawn to such a machine readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § 101 by adding the limitation “non-transitory” to the claim.  Cf.  Animals – Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987)

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is  rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
The claim(s) are narrative in form and replete with indefinite language. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device. The claim(s) must be in one sentence form only. Note the format of the claims in the patent(s) cited.
 Claim 1 recites a compute engine without providing any function of the compute engine.  



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

2.	Claims 1-3, 10-14 and 21-24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S.  Pre-Grant P0ublication US 2012/0307641 to Arumilli et al. (hereinafter Arumilli).

 	As to claims 1, 12 and 23, Arumilli discloses a computing device for packet forwarding under ingress queue overflow conditions, the computing device comprising:
a compute engine (Arumilli; Fig.2: 52); and 
a network interface controller (NIC) (Arumilli; Fig.2; [0016] shows and discloses a switch corresponds to NIC)  to:
 	receive a network packet from another computing device (Arumilli; Fig.2: 50 shows and discloses of receiving incoming packet); 
 	determine whether a global packet buffer of the NIC is full (Arumilli; Abstract; [0021] discloses of determining if the queue is above a threshold means determing if the buffer is full.  ; 
 	determine, in response to a determination that the global packet buffer is full, whether to forward all the global packet buffer entries (Arumilli; Abstract; [0021] discloses of determining to send packets to a plurality of sub-queues);

 	forward, in response to a determination that the selection filter matches the one or more characteristics of the received network packet, the received network packet to a predefined output (Arumilli; Fig.2: 64; Abstract; [0021] –[0023] discloses of monitoring queue level and based on the monitoring packets are forwarded to another entity) 

 	As to claims 2, 13 and 24, the rejection of claim 1 as listed above is incorporated herein. In addition Arumilli discloses wherein the NIC is further to:
 	determine, in response to a determination that the global packet buffer is full, whether to send a global packet buffer alert (Arumilli; [0021]-[0023]); and
 	send, in response to a determination to send the global packet buffer alert, the global packet buffer alert to a default configured address (Arumilli; [0021]-[0023]).

As to claims 3 and 14, the rejection of claim 1 as listed above is incorporated herein. In addition Arumilli discloses wherein the NIC is further to drop, in response to a result of the comparison which indicated the selection filter does not match the one or more characteristics of the received network packet, the received network packet.

As to claims 10 and 21, the rejection of claim 1 as listed above is incorporated herein. In addition Arumilli discloses wherein the predefined output comprises one of a predefined port, a st alternative)

As to claims 11 and 22, the rejection of claim 1 as listed above is incorporated herein. In addition Arumilli discloses wherein the NIC is further to:
change, subsequent to a determination to forward all the global queue entries, an internal state to of the global packet buffer to a forwarding state (Arumilli; [0021]-[0023]);
receive another network packet from the other computing device; and forward, subsequent to a determination that the internal state of the global packet buffer is in the forwarding state, the received other packet to a destination computing device (Arumilli; [0021]-[0023]).

Allowable Subject Matter
	Claims 4-9 and 25 are objected, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAISAL CHOUDHURY whose telephone number is (571)270-3001.  The examiner can normally be reached on M-F 8AM-6P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FAISAL CHOUDHURY/Primary Examiner, Art Unit 2478